Title: James Madison to William P. Duval, 11 January 1827
From: Madison, James
To: Duval, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Jany 11. 1827
                            
                        
                        I recd some days ago your kind letter of Novr. 14. I had never been acquainted with the circumstances which
                            led to my Nephew’s loss of his place; tho’ I could not but believe that they must have involved an apparent, rather than
                            real misconduct as the cause. It is a great satisfaction to me, and of course to those still more nearly related to him,
                            to have your testimony in his favor, added to the public suffrage given in the election of him into your Council. We are
                            all much indebted for the promised continuance of your friendship, of which I flatter myself, he will feel redoubled
                            motives to prove himself worthy. I pray you Sir, to be assured, Sir, of my esteem, and friendly regards.
                        
                            
                                J. M.
                            
                        
                    